UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2015 Commission File Nos. 001-13928 333-203567-01 ROYAL BANK OF CANADA RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP (Translation of Registrant’s name into English) 200 Bay Street 155 Wellington Street, West Royal Bank Plaza 14th Floor Toronto, Ontario Toronto, Ontario Canada M5J 2J5 Canada M5V 3K7 Attention: Vice-President Attention: Vice-President, Market & Corporate Secretary Strategy and Execution, Corporate Treasury (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:Form 20-F £Form 40-F R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ THIS REPORT ON FORM 6-K AND THE EXHIBITS HERETO SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE AS EXHIBITS TO ROYAL BANK OF CANADA’S AND RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP’S REGISTRATION STATEMENT ON FORM F-3 (FILE NOS. 333-203-203567-01) AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. The amended and restated underwriting agreement is filed herewith as Exhibit 1.1 in connection with the Royal Bank of Canada and RBC Covered Bond Guarantor Limited Partnership U.S.$15,000,000,000 global covered bond programme shelf registration statement on Form F-3 (File Nos. 333-203567 and 333-203567-01). Exhibit Number Description of Exhibit — Amended and Restated Underwriting Agreement, dated September 24, 2015 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ James Salem Name: James Salem Title: Executive Vice-President and Treasurer RBC COVERED BOND GP, INC., in its capacity of general partner of RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP By: /s/ David Power Name: David Power Title: President and Director, RBC Covered Bond GP Inc. By: /s/ James Salem Name: James Salem Title: Director, RBC Covered Bond GP Inc. Date: October 1, 2015
